Citation Nr: 1821829	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-07 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to a service connected disability or medications for a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from February 1970 to February 1974 and November 1990 to April 1991.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of that hearing is of record.

In September 2016, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In April 2017, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Partial Remand (JMPR).

In August 2017, the Board remanded the Veteran's claim for further development in compliance with the JMPR.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's erectile dysfunction is due to or the result of his active service or caused or aggravated by a service-connected disability, to include as a result of any medications taken to treat a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in October 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a March 2018 brief, the Veteran's representative asserted that an October 2017 VA examination was adequate and service connection could be granted based on this opinion.  However, as discussed below, this opinion was not adequate and a new opinion was requested.  The January 2018 examiner provided a lengthy discussion explaining why she felt that the Veteran's erectile dysfunction was neither related to nor aggravated by a service connected disability or by medications taken to treat a service connected disability.  As such, the examiner clearly addressed the relevant question, and the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran filed his request to reopen his previously denied claim for service connection for erectile dysfunction in March 2010.  He asserts that his erectile dysfunction is due to a service connected disability or medications for a service connected disability.  The claim was denied by a November 2011 rating decision.  The Veteran is service connected for psychoneurosis with gastric complaints, a seizure disorder with headaches, and pseudofolliculitis barbae.

The Veteran's STRs do not contain any complaints, treatment, or diagnosis of erectile dysfunction, and he has not sought service connection on a direct basis.  As such, service connection on a direct basis is not warranted.

The Veteran's treatment records show he was first diagnosed with erectile dysfunction in 2000, almost a decade after his last period of active service.

In October 2006, the Veteran was afforded a VA examination.  He suggested that that his erectile dysfunction was secondary to the medications he took for his service-connected seizure disorder.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner opined that the Veteran's erectile dysfunction was less likely than not the result of the medications he took to treat his service-connected seizure disorder, noting that the Veteran had been off Zoloft for more than 10 years.  However, the examiner remarked that it could not be entirely discounted that the Veteran's lifelong problems with psychosis and seizure disorder were playing some minor role.

In December 2010, the Veteran underwent a second VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner opined that the Veteran's erectile dysfunction was less likely than not due to his service-connected seizure disorder or medications for his seizure disorder.  The examiner reported that the Veteran's current medications were not associated with erectile dysfunction.  The examiner noted that Zoloft had been associated with reduced libido and delayed ejaculation, but not with other forms of erectile dysfunction.  The examiner also noted that it was unlikely that it would persist more than a year after discontinuation of the medications, which the Veteran had been off more than 10 years.

At the May 2015 hearing, the Veteran testified that his erectile dysfunction had begun after he started taking Zoloft in the 1990s.  However, the Veteran also testified that no physician had linked his erectile dysfunction to his prescribed medications.

In May 2016, the Veteran's claims file was reviewed by a VA examiner that was a director of urology.  However, the parties agreed in the JMPR that the May 2016 VA medical opinion used the incorrect standard regarding aggravation.  As such, this opinion will not be discussed further.

In September 2016, the Board denied the claim based on the May 2016 VA medical opinion.  The Veteran appealed to the Court.  In April 2017, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a JMPR.  In August 2017, the Board remanded the claim for a new opinion as directed by the JMPR.

In October 2017, the Veteran was afforded a new VA examination.  The Veteran again reported that his erectile dysfunction started around 2000 after being on medications for his seizure disorder.  After reviewing the Veteran's claim file, interviewing the Veteran, and conducting an examination, the examiner reported that the Veteran had many conditions and medications that could contribute to his erectile dysfunction, including non-service connected conditions of diabetes, hypertension, hypercholesterolemia, and tobacco use.  The examiner reported as the Veteran's claims file did not contain a medication list, she was unable to opine on whether the Veteran's erectile dysfunction was caused by any specific service connected disability or medications used to treat the disability.

Because the October 2017 examiner did not have access to the Veteran's medication list, in January 2018, a new VA examiner reviewed the Veteran's claim file.  The examiner opined that the Veteran's erectile dysfunction was less likely than not related to or aggravated by medications taken for a service connected disability.  The examiner reported that the Veteran's medications were not related to erectile dysfunction.  The examiner reported that in 2006, the Veteran was prescribed Lamotrigine for seizure control and that a possible change in sex drive and/or performance might have been seen with the use of Lamotrigine.  The examiner reported that medical literature strongly agreed that long term use of drugs, alcohol, and smoking were major risk factors for erectile dysfunction.  The examiner reported that the Veteran's medical records show pronounced substance and alcohol abuse and long term smoking in January 2005.  The examiner reported that the use of alcohol was a nervous system depressant and could actually block nerve impulses and messages between the brain and the body, which caused the blood vessels in the penis to expand but prevented those vessels from closing.  The examiner opined that the Veteran's erectile dysfunction was at least as likely as not related to and aggravated by the combination of long term smoking, drug use, and alcohol use.

The Veteran has not submitted any medical evidence supporting his contention that his erectile dysfunction is due to or the result of a service connected disability.  VA obtained medical opinions in an effort to support the Veteran in establishing his claim. 

After weighing all the evidence, the Board finds great probative value in the VA examiners' opinions.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his assertion that his erectile dysfunction was secondary to a service connected disability and/or medications for a service connected disability.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  As such, service connection on a secondary basis is not warranted.  

Furthermore, even were it suggested that the Veteran's erectile dysfunction had been aggravated by his service connected disabilities, the January 2018 VA examiner consistently reported that the Veteran's erectile dysfunction was more likely than not due to his history of smoking, drug use, and alcohol use and less likely than not due to a service connected disability or medications for a service connected disability.  While the entirety of the opinion has not been transcribed in this decision, the opinion of the examiner was clear in concluding that the Veteran's medication neither caused nor aggravated his erectile dysfunction.  The examiner went through each medication and considered any potential side effects and balanced this against the Veteran's extensive history of substance abuse in all forms.  The examiner is medically trained to make such a determination and the conclusion was clearly based on extensive research and deliberation.  It without a doubt constitutes the most well-researched and supported opinion in the Veteran's claims file and therefore is afforded the greatest weight in resolving this appeal.  Given this conclusion, service connection based on aggravation is also denied.

Consideration has been given to the Veteran's personal assertion that his erectile dysfunction was the result of a service connected disability and/or medications for a service connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of erectile dysfunction, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The etiology of erectile dysfunction is not the type of question that is readily amenable to mere lay diagnosis, as the evidence shows that physical examinations, which may include urology examinations, are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372, 1377.
 
That is, although the Board readily acknowledges that Veteran is competent to report erectile dysfunction, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether his service connected disabilities and/or medications for his service connected disabilities caused or aggravated his erectile dysfunction.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating seizure disorders, evaluating psychoneurosis, or evaluating urological disorders such as erectile dysfunction.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for erectile dysfunction have not been met, and the Veteran's claim is denied.


ORDER

Service connection for erectile dysfunction is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


